         Case 2:12-cr-00670-MAK Document 46 Filed 08/20/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     : CRIMINAL ACTION
                                             :
                    v.                       : NO. 12-670
                                             :
ISUARO GUILLEN-SALAS                         :


                                         ORDER
       AND NOW, this 20th day of August 2021, upon considering the United States’ Status

Memorandum (ECF Doc. No. 45) responsive to our August 18, 2021 Order (ECF Doc. No. 44)

relating to how Defendant’s release from prison affects his pro se Motion for reduction of

sentence (ECF Doc. No. 40), now learning the Defendant has been deported and mindful did not

move for a termination of supervised release which may otherwise be unavailable for his stated

grounds subject to further analysis, but mindful Defendant’s stated request is now moot, it is

ORDERED Defendant’s Motion (ECF Doc. No. 40) is DENIED as moot.




                                                  _____________________________
                                                  KEARNEY, J.
